J-S30032-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


J.C.                                           IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         v.

T.K.


APPEAL OF: W. AND T.R.                               No. 3 MDA 2014


              Appeal from the Order entered December 2, 2013,
           in the Court of Common Pleas of Lycoming County, Civil
                  Division, at No(s): 08-20, 853, 08-20, 855

BEFORE:        BENDER, P.J.E., MUNDY, and JENKINS, JJ.

JUDGMENT ORDER BY JENKINS, J.                    FILED OCTOBER 01, 2014
       T.K.1    (“Mother”) appeals from the order entered on December 2,

2013, which denied Mother’s petition to relocate and granted J.C. (“Father”)

primary physical custody and Mother partial physical custody of the parties’

children, M.C. and R.C. (“the Children”). On appeal, Mother argues that the

trial court erred in disregarding the developmental needs of the Children

served primarily by Mother and the impact on the Children’s physical,

educational and emotional development which would result from a transfer

of primary custody to Father.2

       With regard to the Custody Act, 23 Pa.C.S.A. §§ 5321-5340:

       All of the factors listed in section 5328(a) are required to be
       considered by the trial court when entering a custody order. Id.
       As the trial court failed to properly consider the statutorily


1
   In October of 2009, Mother married J.R. Consequently, Mother’s new
initials are T.R.
2
   Because a remand is required, we need not reach Mother’s additional
issues at this time.
J-S30032-14

      mandated factors in arriving at its custody determination, it
      erred as a matter of law. We are therefore compelled to vacate
      its order and remand the case for further findings of facts.

      Similarly, with regard to relocation, we held:

      Section 5337(h) mandates that the trial court shall consider all
      of the factors listed therein, giving weighted consideration to
      those factors affecting the safety of the child. In this case, it
      cannot be ascertained from the record on appeal whether the
      trial court considered all of the section 5337(h) factors in
      reaching its decision.

A.M.S. v. M.R.C., 70 A.3d 830, 836 (Pa. Super. 2013) (citations omitted)

(emphasis in original).    The trial court must consider all ten relocation

factors and all sixteen custody factors when making a decision on relocation

that also involves a custody decision. Id. (emphasis added).3

      Here, the trial court's opinion in support of its December 2, 2013 order

addressed only the section 5337(h) relocation factors.           By omitting

application of the section 5328(a) best interest factors, although making a

decision on relocating the Children, the trial court erred.   Accordingly, we

vacate the trial court’s order and remand the case for further fact-finding,

with additional hearings, if necessary, and the entry of a new order in place

of the vacated order.




3
  See also A.V. v. S.T., 87 A.3d 818 (Pa. Super. 2014) (vacating and
remanding, based, inter alia, on trial court’s omission of an independent and
reasoned application of section 5337(h)).
                                     -2-
J-S30032-14

      Order vacated; case remanded for further proceedings in accordance

with this Judgment Order, and the entry of a new order.      Jurisdiction

relinquished.



Judgment Entered.




JosephD.Seletyn,Esq.
Prothonotary

Date: 10/1/2014




                                  -3-